                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


ESTATE OF CHRISTOPHER J. DAVIS and
DORETHA LOCK, as the Special Administrator of
the Estate of Christopher J. Davis,

                      Plaintiffs,

v.                                                          Case No. 18-CV-01846

JUAN ORTIZ,

                      Defendant.



                           JUAN ORTIZ’S NOTICE OF APPEAL


       NOTICE IS HEREBY GIVEN that the Defendant, Juan Ortiz, by his attorneys,

CRIVELLO CARLSON, S.C., hereby appeal to the United States Court of Appeals for the

Seventh Circuit from the Order by the Honorable J. P. Stadtmueller entered on November 25,

2019, (ECF No. 129), denying qualified immunity and summary judgment in favor of Juan Ortiz.

Specifically, Juan Ortiz appeals the portion of the Court’s Order denying qualified immunity on

Plaintiffs’ excessive-force claim based on the inapplicability of the Fourth Amendment in light

of the undisputed fact that Ortiz did not intentionally target or aim at Davis, (ECF No. 129 at 7,

10), and the lack of clearly established, published, case law applying the Fourth Amendment in

similar contexts.




         Case 2:18-cv-01846-JPS Filed 11/26/19 Page 1 of 2 Document 131
Dated this 26th day of November, 2019.


                                   By: /s/ Samuel C. Hall, Jr.
                                        SAMUEL C. HALL, JR.
                                        State Bar No. 1045476
                                        BENJAMIN A. SPARKS
                                        State Bar No. 1092405
                                        Attorneys for Defendant, Juan Ortiz
                                        CRIVELLO CARLSON, S.C.
                                        710 N. Plankinton Avenue, Suite 500
                                        Milwaukee, WI 53203
                                        Phone: (414) 271-7722
                                        Fax: (414) 271-4438
                                        E-mail: shall@crivellocarlson.com
                                                 bsparks@crivellocarlson.com




                                         2




 Case 2:18-cv-01846-JPS Filed 11/26/19 Page 2 of 2 Document 131
